

 
 

--------------------------------------------------------------------------------

 
Exhibit 10.1
Boardwalk Pipeline Partners
Long-Term Incentive Plan


Grant of Service-Based
Phantom Units with DERs


 
Grantee:                                                                           
 
Grant Date:                                           December 14, 2011
 


 
1.  
Grant of Service-Based Phantom Units with DERs.  Boardwalk Pipeline Partners,
L.P., a Delaware limited partnership (the “Partnership”), hereby grants to you
______ Phantom Units under the Boardwalk Pipeline Partners Long-Term Incentive
Plan (the “Plan”) on the terms and conditions set forth herein. This grant of
Phantom Units includes a tandem DER grant with respect to each Phantom
Unit.  The Partnership shall establish a DER bookkeeping account (“DER Account”)
for you with respect to each Phantom Unit granted that shall be credited with an
amount equal to any cash distributions made by the Partnership on a
publicly-traded common unit of the Partnership (“Common Unit”) during the period
such Phantom Unit is “outstanding.”

 
2.  
Vesting.  Subject to Paragraph 3 below, if you remain an Employee of the
Partnership or an Affiliate through December 14, 2014 (the “Scheduled Payment
Date”), you will become 100% vested in the Phantom Units on that date.  And,
except as provided in Paragraph 3, if your employment terminates prior to the
Scheduled Payment Date, the Phantom Units automatically shall be forfeited in
full without payment upon your termination.  The Vesting Period is the period
beginning on December 14, 2011 and ending on December 14, 2014.

 
Upon the vesting of a Phantom Unit, the amount credited to your tandem DER
Account with respect to such Phantom Unit shall also vest.  If a Phantom Unit is
forfeited, the amount credited to your tandem DER Account with respect to such
forfeited Phantom Unit shall be forfeited at the same time.
 
3.  
Events Occurring Prior to the Scheduled Payment Date.

 
 
(a)
Death or Disability.  If your termination of employment occurs prior to the
Scheduled Payment Date and is due to your death or a disability that entitles
you to benefits under a long-term disability plan of the Partnership or an
Affiliate, a Prorata Percentage of the Phantom Units credited to you
automatically will become vested and payable on your termination of employment
(your “Early Payment Date”).  Such Prorata Percentage shall be equal to A/B,
where “A” is the number of days in the period beginning on the Grant Date and
ending on your termination of employment, and “B” is the total number of days in
the Vesting Period.  The remaining percentage of your Phantom Units that do not
become vested as provided in the preceding sentence automatically shall be
cancelled unpaid on your termination of employment.

 
 
1

--------------------------------------------------------------------------------

 
Exhibit 10.1
 
 
(b)
Retirement.  If your termination of employment occurs one or more years after
the Grant Date and prior to the Scheduled Payment Date and is due to your
Retirement, then, subject to your continued compliance during the Vesting Period
with the Noncompetition and Nonsolicitation restrictions provided below, the
Prorata Percentage (as determined in Paragraph 3(a)) of the Phantom Units
credited to you automatically will become vested on your termination of
employment, but will not be payable until the Payment Date (as defined in
Paragraph 4(a)) with the payment amount determined as of the applicable Payment
Date, as provided in Paragraph 4(a) below.  The remaining percentage of your
Phantom Units that do not become vested as provided in the preceding sentence
automatically shall be cancelled unpaid on your termination of employment.  As
used in this Agreement:

 
 
(i)
“Retirement” means your termination of employment with the written consent of
the Committee on or after reaching age 55 and having 5 or more years of
continuous service with the Company and its Affiliates on your termination of
employment; provided, however, you must file a written request for Retirement
with the Committee at least 180 days prior to your desired retirement date,
unless such 180-day period is waived in whole or in part by the Committee, in
its sole discretion;

 
 
(ii)
“Noncompetition” means that, during the Vesting Period, you do not, directly or
indirectly, for yourself or any other person or entity engage in, render any
services to, or assist in any manner, without the written consent of the
Committee, in the transportation or storage of natural gas (the “Business”) in a
geographic area in the United States where the Partnership or its subsidiaries
or affiliates are conducting Business or seeking to conduct such Business; and

 
 
(iii)
“Nonsolicitation” means that, during the Vesting Period, you do not, directly or
indirectly, for yourself or any other person or entity, request or solicit in
any manner, without the written consent of the Committee, any employee of the
Company or an Affiliate to terminate his or her employment with the Company or
an Affiliate.

 
Unless provided otherwise in any written agreement between you and the
Partnership, the Committee shall have the sole discretion to determine whether
you terminated due to Retirement or have violated the Noncompetition or
Nonsolicitation restrictions, which results in a forfeiture of your “vested”
Phantom Units, and its determination shall be final.
 
 
(c)
Change of Control.  If a Change of Control occurs in the Vesting Period and you
incur a Qualified Termination on or after the Change of Control, the Prorata
Percentage (as determined in Paragraph 3(a)) of the Phantom Units credited to
you automatically will become vested upon your Qualified Termination, but will
not be payable until the Payment Date (as defined below), with the payment
amount determined as of the applicable Payment Date.  The remaining percentage
of your Phantom Units that do not become vested as provided in the preceding
sentence automatically shall be cancelled unpaid on your termination of
employment.  As used in this Agreement, a “Qualified Termination” means your
employment is terminated before the Scheduled Payment Date either (i) by the
Company or an Affiliate for any reason other than for a material violation of
the Company’s (or Affiliate’s) Code of Conduct Policy or (ii) by you for a
material diminution in your duties and responsibilities in the aggregate as
compared to your duties and responsibilities immediately before the Change of
Control.

 
 
2

--------------------------------------------------------------------------------

 
Exhibit 10.1
 
 
(d)
Other Terminations.  If your termination of employment occurs prior to the
Scheduled Payment Date for any reason other than as provided in Paragraphs 3(a),
(b) and (c) above, all Phantom Units credited to you automatically shall be
forfeited on your termination of employment without payment, unless and to the
extent waived by the Committee, in its sole discretion.

 
For purposes of this Agreement, a “termination of your employment” means a
“separation from service” within the meaning of Section 409A of the Internal
Revenue Code and the Treasury Regulations thereunder and shall not include a
change of your status between any of the following: being an Employee or a
Director of, or a Consultant to, the Partnership or an Affiliate of the
Partnership.
 
4.  
Payments.

 
 
(a)
Vested Phantom Units.  Subject to Paragraph 5, on or as soon as reasonably
practical (and, in all events, not later than 2½ months) following the first to
occur of the Scheduled Payment Date, your Early Payment Date, or your date of
death if your termination was due to your Retirement or Qualified Termination,
whichever is applicable (the “Payment Date”), the Partnership (or an Affiliate)
shall pay you, with respect to each vested Phantom Unit, an amount of cash equal
to the Fair Market Value of a Unit as determined on the earlier of the Payment
Date or the date the Common Units ceased to be publicly-traded.  Notwithstanding
the foregoing, the Committee reserves the right to change the form of the
payment in the future, which may include payment in Common Units, in its sole
discretion.

 
 
(b)
Vested DER Accounts.  Subject to Paragraph 5, coincident with the payment of a
vested Phantom Unit, the Partnership shall pay you an amount of cash equal to
the amount credited to your DER Account maintained with respect to such vested
Phantom Unit.

 
5.  
Withholding of Taxes.  To the extent that the vesting or payment of a Phantom
Unit or its tandem DER Account results in the receipt of compensation by you
with respect to which the Partnership (or an Affiliate) has a tax withholding
obligation pursuant to applicable law, unless other arrangements have been made
by you that are acceptable to the Partnership (or Affiliate), the Partnership
(or Affiliate) shall withhold from payments and/or other compensation due you
such amount (in cash, Common Units or any combination thereof, in the
Committee’s discretion) as the Partnership (or Affiliate) may require to meet
its tax withholding obligations under such applicable law or require you to
remit to the Partnership (or Affiliate) such amount of cash as required to meet
its tax withholding obligations.  No Common Units may be delivered to you with
respect to a vested Phantom Unit until the Partnership’s (or Affiliate’s) tax
withholding obligations have been satisfied.

 
 
3

--------------------------------------------------------------------------------

 
Exhibit 10.1
 
6.  
Limitations Upon Transfer.  All rights under this Agreement shall belong to you
alone and may not be transferred, assigned, pledged, or hypothecated by you in
any way (whether by operation of law or otherwise), other than by will or the
laws of descent and distribution and shall not be subject to execution,
attachment, or similar process.  Upon any attempt by you to transfer, assign,
pledge, hypothecate, or otherwise dispose of such rights contrary to the
provisions in this Agreement or the Plan, or upon the levy of any attachment or
similar process upon such rights, such rights shall immediately become null and
void.

 
7.  
Binding Effect.  This Agreement shall be binding upon and inure to the benefit
of any successor or successors of the Partnership and upon any person lawfully
claiming under you.

 
8.  
Entire Agreement.  This Agreement constitutes the entire agreement of the
parties with regard to the subject matter hereof, and contains all the
covenants, promises, representations, warranties and agreements between the
parties with respect to the Phantom Units and tandem DERs granted
hereby.  Without limiting the scope of the preceding sentence, all prior
understandings and agreements, if any, among the parties hereto relating to the
subject matter hereof are hereby null and void and of no further force and
effect.

 
9.  
Modifications.  Any modification of this Agreement shall be effective only if it
is in writing and signed by both you and an authorized officer of the general
partner of the General Partner of the Partnership.

 
10.  
Plan Controls.  In the event of any conflict between the terms of this Agreement
and the Plan, which is incorporated herein by reference as a part of this
Agreement, the terms of the Plan shall control.  A copy of the Plan is attached
hereto.  Capitalized terms used in this Agreement but not defined herein shall
have the meanings ascribed to such terms in the Plan, unless the context
requires otherwise.

 
11.  
409A Compliance.  The terms of this Agreement shall be construed as necessary to
comply with Section 409A of the Internal Revenue Code.  If a payment hereunder
would be subject to the additional tax under Section 409A(a)(2)(B)(i), such
payment shall be delayed until (i) the first day that is more than six months
after your separation from service or (ii) your death, if earlier, and be paid
in a lump sum (without interest).  The payment amount shall be determined in
accordance with Paragraph 4(a).

 
12.  
Governing Law.  This grant shall be governed by, and construed in accordance
with, the laws of the State of Delaware, without regard to conflicts of laws
principles thereof.

 
 
4

--------------------------------------------------------------------------------

 
Exhibit 10.1
 
BOARDWALK PIPELINE PARTNERS, L.P.
 
by its general partner, Boardwalk GP, LP
by its general partner, Boardwalk GP, LLC


By:           
Name:           
Title:           

 
5

--------------------------------------------------------------------------------

 
